Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of the invention of Group I drawn to a system in the latest reply (the reply filed on 11/9/20) is acknowledged. Additionally, given the earlier claim amendments changing the apparatus claims of claim 9 and its dependents to system claims, the invention of Group I to the system includes all of claims 1-19. 
Applicant’s election with traverse of the species of Group 18 (Fig 11D) in the same reply is also acknowledged. The traversal is on the ground(s) set forth in the reply. These grounds include arguments filed in the previous reply of 7/8/20. The grounds are not found persuasive for the reasons indicated by the examiner in the last communication to the applicant (see the Notice of 9/9/20 holding the reply of 7/8/20 Non Responsive).
Since the elected species of system is system 1001 in Fig 11D, and since that system is illustrated in Fig 11D as including  apparatus 900 shown in Fig 11A (note specification [0124] line 1), the examiner will only examine claimed apparatus features of the apparatus in Fig 11A in view of the restriction and election of species requirements and applicant’s elections pursuant thereto. It is believed that the appropriateness of this course was communicated to applicant previously.
However, in the latest reply applicant makes a new argument regarding the apparatus of Fig 11E and applicant’s attempt to have it examined with the elected invention of the system. This time (even though applicant has now changed applicant’s election) applicant takes issue with the finding that applicant’s previous elections of the invention of the system and of the species of apparatus of Fig 11E are inconsistent. In support of the traverse the applicant argues more specifically that the system may include a removable front cover coupled and/or decoupled from the rear cover. Although the examiner 
The drawings show only 3 systems, system 1000 of Fig 11B, system 1000A of Fig 11C and system 1001 of Fig 11D. Each system is also shown with an embodiment of an apparatus. These are labelled apparatus 900 in the system shown in Fig 11B, apparatus 900A in the system shown in Fig 11C and apparatus 900 in the system shown in Fig 11D, respectively. Fig 11E does not show a system; instead it shows an apparatus 900. Thus, given applicants previous election of the system of claims 1-19 and of the apparatus in Fig 11E, applicant could seek to get more than one system examined and more than one apparatus examined, in direct contravention of the purpose of the restriction/election of species requirements as also indicated by the examiner previously. 

The description of the apparatus of Fig 11A teaches a front cover 940. See [0120]. However, there is no description of the apparatus of Fig 11A in which the front cover may be folded, rolled or otherwise reconfigured to elevate or tilt an end of the electronic device as described in [0129] with respect to Fig 11E (and apparently shown in Fig 11E. This type of front cover is also the type shown in Fig 7 according to [0129]). However, the subject application disclosure includes other types of front covers, such as ones that do not appear to have fold sections (for example see front cover 140 in Fig 6). Therefore, the front cover 940 described for apparatus 900 in Fig 11A appears to be different from the front cover 900 in Fig 11E (since the front cover 940 in Fig 11A does not have the fold sections of Fig 11E).

Therefore, it is apparent that in spite of the use of numeral 940 to show the front covers of the apparatus 900 in Figs 11A and 11E, the numeral 940 may in fact refer to different front covers. For this reason also the apparatus of Fig 11A appears to be different from the apparatus in Fig 11E.
Third, the description of Fig 11D expressly teaches that that variations of apparatus 900 can be used in system 1000 shown in the 
Fourth, and finally no part of the description of Fig 11A describes that the apparatus 900 in Fig 11A is the one in Fig 11E, and no part of the description of Fig 11E describes that the apparatus 900 in Fig 11E is the same one in Fig 11A. Additionally, no part of the any teaching in the subject application disclosure makes such a description. On the contrary, the relevant specification paragraphs expressly refer to other “embodiments”, thereby indicating that what is being described are…other embodiments. See [0129] line 3
Therefore, the apparatus in Fig 11E is found not to be the apparatus in Fig 11D. Not only that, but the differences between the two, including those described above, appear to be patentably distinct. Applicant has not argued that the differences are not patentably distinct. Therefore, Fig 11E and its features will not be examined together with Fig 11D (absent a clear disclosure of the features as also belonging to the Fig 11D embodiment or a finding based on an 
The requirement is still deemed proper and is therefore made FINAL.
In the latest reply the applicant does not state which claims read on the elected species as was required in the previous office actions. Instead, applicant has withdrawn claims 3 and 16-19 from further consideration. Therefore, the examiner presumes that applicant believes that the remaining pending claims all read on the elected species. On the other hand, the specification is drafted in such a way that it is often difficult to tell which features of the claims are directed to which drawings. Therefore, the examiner is unable to verify at this time the applicant’s apparent indication that the remaining claims read on the elected species. Accordingly, for now, the remaining claims, claims 1-2 and 4-15 are examined on their merits based on applicant’s apparent indication that they are drawn to the elected species. Should it become apparent that applicant is relying on disclosure with regard 
Therefore, claims 3 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/9/20.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Such subject matter is either not described at all in the specification description of Fig 11D (including the description of Fig 11A) or is insufficiently described therein. Additionally, or alternatively such subject matter is either not shown at all in Figs 11D and 11A or is shown in the figures in insufficient detail. The subject matter is identified below with additional commentary in brackets as the examiner finds appropriate.
Claimed subject matter that was not described in the specification so as to show possession of the claimed invention by the applicant is (with reference to the text in bold):
a rear cover coupleable to the handheld electronic device” (the specification does not describe how rear cover 910 in Fig 11A is coupleable to the handheld electronic device. Nor does Fig 11A show the feature. In this regard, the examiner notes that the electronic device is not shown in Fig 11A. Nor does elected Fig 11D show the feature)
“an attachment fixture coupled to the rear cover” (the attachment fixture is 961 in Fig 11A. It structure is not well described or shown in the drawings, and exactly how it is coupled to the rear cover 910 is also not described in the full, clear, concise and exact terms required by the statute);
“mounting bracket” (the mounting bracket is labelled 972 in fig 11D. However, the structure that applicant considers to constitute the mounting bracket is not further described in the specification (other than by the use of the term “mounting bracket”). Nor can the structure be properly determined by reference to the drawings alone, such as even by reference to non-elected Fig 11B);
the mounting bracket configured to couple with the attachment fixture” (the specification also lacks a description of exactly how the mounting bracket couples with the attachment fixture in the invention of the applicant. Nor does Fig 11D or any other drawing arguably having the mounting bracket of Fig 11D show the same);
“the support stand further including a support arm coupled to the mounting bracket” (the specification also lacks a description of exactly how the support arm 971B in Fig 11D couples to the mounting bracket 972, and the drawings are insufficiently detailed to show the feature either);
“a manual release configured to toollessly decouple the mounting bracket from the attachment fixture” (once more the specification inadequately describes the feature that is the “manual release”. Additionally, the depiction of manual release 973 in Fig 11D is insufficiently detailed. Nor does the specification describe exactly how the manual release “toolessly decouples” the mounting bracket from 
“a handle couple including a handle lock” (the structure of the handle lock 962 of Fig 11A is not described in the requisite detail in the specification. Clearly, its depiction in Fig 11A is also insufficiently detailed);
 “the handle couple configured to rotatably couple the handle with the attachment fixture such that the handle can pivot..” (once more there is a lack of adequate written description of the feature in question and an insufficiently detailed showing of the feature in Fig 11A. How is one supposed to know from Fig 11A how the handle is rotatably coupled with the attachment fixture? What part of the specification should the examiner read to glean the answer?);
“the handle lock configured to toollessly decouple the handle from the attachment fixture” (again no description of the feature in the specification description of Fig 11A and no showing in the drawing itself);
the handheld electronic device may be interchangeably coupled with the support stand and the handle via coupling the attachment fixture to one of the mounting bracket and the handle lock respectively” (look at Fig 11A that shows the handle 950 and see [0120] lines 1-3 which teaches that the electronic device is sandwiched between the front cover 940 and the rear cover 910. The edi 920 appears to be on the outside of the sandwich. So how would the electronic device be coupled to the handle in this case? More to the point, where in the specification may the answer be found? Contrast with Fig 11D that shows the support stand. Here, although it is not labelled the edi appears to be on the inside of the sandwich. In this case the examiner presumes the edi is attached to the electronic device as in say Fig 1. But what attaches the edi to the rear cover 910 (also not labelled in Fig 11D) given the difference in construction between the Fig 1 apparatus and the apparatus 900 of Fig 11B. Where might the answer be found in the application specification? Is it, for example, the 
“the electronic device interface further configured to couple the rear cover to the handheld electronic device” (see the comments immediately above);
The features of claims 4-8
“a rear cover configured to couple to the handheld electronic device..” (this feature of claim 9 is also insufficiently described in the specification description of Figs 11D, 11A and shown in those drawings. See also the comments above);
The features of claims 9-15 similar to or the same as those described above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are indefinite because the portions thereof discussed above cannot be adequately interpreted given the lack of adequate written description also pointed to above.
The claims are also indefinite because in at least one instance the claimed system is further structurally limited by reference to the electronic device. See the claim limitation “the handle can pivot about a rotation axis substantially perpendicular to the display
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (8,616,508). The claims are only interpreted for purposes of this rejection to the extent possible given the indicated indefiniteness.
The claimed system is shown in the Coleman drawings.
Thus the claimed rear cover can be pad 108 or an embodiment such as pad 108’.
The claimed attachment fixture can be insert 104.
The claimed support stand can be the apparatus in Figs 3b or 4B. Thus the claimed mounting bracket can be anchor end 116. It coupes with the attachment fixture as also claimed.

The claimed manual release can be top cap 301.
The handle is shown in Figs 6.
The handle couple can be button cap 604, washer 605 and bolt head 606. Thus the handle lock can be the washer or the bolt head.
The electronic device interface can be snap on case 102.
Coleman appears to suggest that the handle and the support stand can be used interchangeably as recited at the end of claim 1. If this is incorrect, then it would have been obvious in view of the disclosure in Coleman to use them interchangeably for the purpose of allowing convenient use of the electronic device such as convenient holding of the device or mounting of the device on an apparatus such as a tripod or other support.  
Features in the dependent claims not specifically taught in Coleman would have been obvious in view of the Coleman disclosure 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 






/JACOB K ACKUN/          Primary Examiner, Art Unit 3736